FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54077 PinstripesNY, Inc. (Exact name of registrant as specified in its charter) Delaware 27-2447543 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) c/o Maxim Group LLC, 405 Lexington Avenue, New York, NY 10174 (Address of principal executive offices) (212) 895-3863 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “ large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesx No o. APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 5,000,000shares of common stock, par value $.0001 per share, outstanding as of November 10, 2011. PINSTRIPESNY, INC. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements: Report of Independent Registered Public Accounting Firm F-1-F-2 Balance Sheets as of September 30, 2011 (Unaudited) and March 31, 2011 F-3 Statements of Operations (Unaudited) for the Three and Six Months EndedSeptember 30, 2011 and September 30, 2010 and from January 4, 2010 (Inception) to September 30, 2011 F-4 Statement of Changes in Stockholder’s Equity for the Six Months EndedSeptember 30, 2011 and from January 4, 2010 (Inception) to September 30, 2011 F-5 Statements of Cash Flows (Unaudited) for the Six Months Ended September 30, 2011 and September 30, 2010 and from January 4, 2010 (Inception) to September 30, 2011 F-6 Notes to Financial Statements F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item 4. Controls and Procedures 4 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 5 Item 1A. Risk Factors 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. Removed and Reserved 5 Item 5. Other Information 5 Item 6. Exhibits 5 Signatures 6 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. WAGNER & ZWERMAN LLP Certified Public Accountants Mark Wagner, CPA Andrew M. Zwerman, CPA Vincent J. Preto, CPA 450 Wireless Boulevard, Hauppauge, NY 11788 (631) 777-1000 Fax (631) 777-1008 Email: staff@wzcpafirm.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholder of PinstripesNY, Inc. New York, NY We have reviewed the accompanying balance sheet of PinstripesNY, Inc. (a development stage company) as of September 30, 2011, and the related statements of operations for the three-month and six-month periods ended September 30, 2011 and 2010, and for the period from January 4, 2010 (Inception) through September 30, 2011, the statements of changes in stockholder’s (deficiency) equity for the six-month period ended September 30, 2011 and for the period from January 4, 2010 (Inception) through September 30, 2011 and the statements of cash flows for the six-month periods ended September 30, 2011 and 2010 and for the period from January 4, 2010 (Inception) through September 30, 2011. These financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the balance sheet of PinstripesNY, Inc. as of March 31, 2011, and the related statements of operations, changes in stockholder’s equity, and cash flows for the year then ended (not presented herein), and in our report dated June 15, 2011, we expressed an unqualified opinion on those financial statements. F-1 WAGNER & ZWERMAN LLP Certified Public Accountants The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company is in the development stage and has not commenced operations. Its ability to continue as a going concern is dependent upon its ability to develop additional sources of capital, locate and complete a merger with another company and ultimately achieve profitable operations. These conditions raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Wagner & Zwerman LLP WAGNER & ZWERMAN LLP Certified Public Accountants Hauppauge, NY October 28, 2011 F-2 PINSTRIPESNY, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS September 30, 2011 (Unaudited) March 31, 2011 ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S (DEFICIENCY) EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Total current liabilities TOTAL LIABILITIES STOCKHOLDER'S (DEFICIENCY) EQUITY Preferred stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized, 5,000,000 issued and outstanding Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholder's (deficiency) equity ) TOTAL LIABILITIES AND STOCKHOLDER'S (DEFICIENCY) EQUITY $ $ The accompanying notes are an integral part of these financial statments. F-3 PINSTRIPESNY, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED SEPTEMBER 30, 2 AND FROM JANUARY 4, 2010 (INCEPTION) TO SEPTEMBER 30, 2011 (Unaudited)Three Months Ended September 30, (Unaudited)Six Months Ended September 30, (Unaudited) From Inception to September 30, Revenues $
